INTERCONNECTION AGREEMENT
Between
IAMERICAN ELECTRIC POWER SERVICE
CORPORATION
As Agent For
INDIANA MICHIGAN POWER COMPANY
And
INDIANAPOLIS POWER & LIGHT COMPANY


April 1, 2008



CONTENTS



ARTICLE 1 - INTERCONNECTED OPERATION ..3
ARTICLE 2 - SERVICE CONDITIONS ..3
ARTICLE 3 - INTERCONNECTED POINTS, METERING POINTS AND DATA ACQUISTION SYSTEM
EQUIPMENT ..3
ARTICLE 4 - RECORDS ..3
ARTICLE 5 - BILLING AND PAYMENT ..3
ARTICLE 6 - OPERATING COMMITTEE ..3
ARTICLE 7 - INDEMNITY...3
ARTICLE 8 - ARBITRATION 3
ARTICLE 9 - TERM AND TERMINATION OF AGREEMENT 3
ARTICLE 10 - REGULATORY AUTHORITIES 3
ARTICLE 11 - CANCELLATION OF PRIOR AGREEMENTS 3
ARTICLE 12 - GENERAL 3
ARTICLE 13 - ASSIGNMENT 3
APPENDIX I INTERCONNECTION POINTS 18
APPENDIX II METERING AND METERING POINTS 22
APPENDIX III - DAS EQUIPMENT: OWNERSHIP, INSTALLATION AND MAINTENANCE 27
APPENDIX IV - DEFINTIONS 37


THIS INTERCONNECTION AGREEMENT (this “Agreement”) is made and entered into as of
this 14th day of April, 2008, between American Electric Power Service
Corporation (“AEP”) as agent for Indiana Michigan Power Company (“I&M”)
(hereinafter referred to as “AEP”), and Indianapolis Power & Light Company
(“IPL”); each of AEP and IPL sometimes herein referred to singularly as a
“Party” or collectively as the “Parties”. 

WITNESSETH:

0.1              WHEREAS, I&M is an Indiana corporation, owning and operating
electric facilities for the transmission and distribution of electric power and
energy in the State of Indiana;

0.2              WHEREAS, IPL is an Indiana corporation, owning and operating
electric facilities for the generation, transmission, and distribution of
electric power and energy in the State of Indiana;

0.3              WHEREAS, I&M and IPL have entered into an Interconnection
Agreement, dated December 30, 1960 [I&MI Rate Schedule FERC No. 21 and IPL Rate
Schedule FERC No. 1] as subsequently modified through the date hereof and
amended (“1960 Agreement”); pursuant to which the transmission systems of I&M
and IPL are presently interconnected and operated in parallel through certain
interconnection facilities;

0.4              WHEREAS, I&M, IPL and Public Service Company of Indiana (“PSI”,
doing business as Duke Energy Indiana, Inc., or “Duke Energy Indiana”) have
entered into a Facilities Agreement dated April 24, 1968; as subsequently
modified through the date hereof (“1968 Agreement”); pursuant to which the
transmission systems of I&M, IPL and Duke Energy Indiana are presently
interconnected and operated in parallel through certain interconnection
facilities;

0.5              WHEREAS, I&M, IPL and PSI have previously entered into a
Memorandum of Agreement, dated November 5, 1973 (the “1973 MOA”) Per Facilities
Agreement of April 24, 1968; and pursuant to which the systems of I&M, IPL and
Duke Energy Indiana are presently interconnected and operated in parallel
through certain transmission facilities;

0.6              WHEREAS, I&M and IPL have entered into Data Acquisition
Equipment Agreements, each dated August 21, 1985 (“1985 Agreement”), for the
Fall Creek Station, the Breed Station and the Tanners Creek Station with
subsequent supplements for telemetry of information from the interconnection
points;  

0.7              WHEREAS, the Parties wish to replace and supersede the 1960
Agreement, the 1968 Agreement, the 1973 MOA, and the 1985 Agreements, and all
subsequent modifications or addenda to said agreements, and set the terms and
conditions upon which they may continue the interconnected operation of their
respective transmission systems, pursuant to the provisions of this Agreement;  

0.8              WHEREAS, IPL’s transmission facilities (including conductors,
circuit breakers, switches, transformers and other associated equipment used to
control the transfer of energy from one place to another) owned, operated and
controlled by IPL, including any modifications, additions or upgrades made
thereto (collectively, the “IPL transmission system”) is currently under the
functional control of the Midwest ISO and I&M’s transmissions facilities
(including conductors, circuit breakers, switches, transformers and other
associated equipment used to control the transfer of energy from one place to
another) owned, operated or controlled by I&M, including any modifications,
additions or upgrades made thereto (collectively, the “AEP Transmission System”)
is currently under the functional control of PJM; and  

0.9              WHEREAS, the Federal Energy Regulatory Commission (“FERC”) has
required the Midwest ISO and PJM to be a signatory to this Agreement in order to
ensure that Midwest ISO and PJM are kept fully apprised of the matters addressed
herein and so that Midwest ISO and PJM may be kept aware of any reliability and
planning issues that may arise.  

0.10              NOW, THEREFORE, in consideration of the premises and mutual
covenants herein set forth, the Parties hereto agree as follows:

ARTICLE 1 - INTERCONNECTED OPERATION

1.1              Interconnected Parties   The AEP Transmission System and the
IPL Transmission System shall be interconnected at the points specified and
described in Appendix I to this Agreement (“Interconnection Points”). The
Parties may, from time to time, by mutual agreement, add one or more additional
Interconnection Points or discontinue or modify one or more existing
Interconnection Points, and shall amend Appendix I to reflect same.  In
furtherance thereof, the Parties shall, during the term of the Agreement,
continue in service the existing transmission lines and interconnection
facilities and essential terminal equipment, to the extent required for the
purposes of this Agreement.

ARTICLE 2 - SERVICE CONDITIONS

2.1              Avoidance of Unauthorized Use and Control of System
Disturbances   Each Party shall have facilities or contractual arrangements
adequate to serve its own load and shall exercise reasonable care to design,
construct, maintain, and operate its Transmission System, in accordance with
Good Utility Operating Practice, and neither Party shall be obligated to receive
or deliver real or reactive power when to do so might introduce objectionable
operating conditions on its Transmission System.  Any Party may install and
operate on its Transmission System such relays, disconnecting devices, and other
equipment as it may deem appropriate for the protection of its Transmission
System or the relief of an Unauthorized Use to its Transmission System.  The
Parties shall maintain and operate their respective Transmission Systems so as
to minimize, in accordance with Good Utility Practice, the likelihood of a
disturbance originating in either Transmission System, which might cause
impairment to the service of the other Party or of any transmission system
interconnected with the Transmission System of the other Party.   

2.2              Interruption of Service   The interconnections provided under
this Agreement, and any service being provided under this Agreement, may be
interrupted or reduced upon such notice as is reasonable under the
circumstances: (a) by operation of automatic equipment installed for power
system protection; (b) after consultation with the other Party, if practicable,
when a Party deems it desirable for installation, maintenance, inspection,
repairs or replacements of equipment; or (c) at any time that, in the sole
judgment of the interrupting Party, such action is necessary to preserve the
integrity of, or to prevent or limit any instability on, or to avoid or mitigate
an Unauthorized Use of its Transmission System.  

2.3      Operating Responsibilities   The Parties agree to operate and maintain
their Transmission System, including the transmission equipment and facilities,
in a manner consistent with Good Utility Practice in order to permit the Parties
to operate their respective Transmission System as required by this Agreement at
their respective cost. Operating arrangements for facility maintenance of this
Agreement shall be coordinated between operating personnel of the AEP system
control center and operating personnel of the IPL system control center.  Except
as may be necessary and appropriate in an emergency, all operating arrangements
shall be coordinated with, and consistent with, the practices of their
respective RTO.   

2.4       Energy Losses   The energy losses on the interconnected facilities
shall be assigned to the appropriate Party based on the metering points of the
interconnected facilities or according to procedures developed by the Operating
Committee and subject to any requirements of their respective RTO.

ARTICLE 3 - INTERCONNECTION POINTS, METERING POINTS AND DATA ACQUISITION SYSTEM
EQUIPMENT

3.1              Interconnection Points   All electric energy delivered under
this Agreement shall be of the character commonly known as three-phase 60 Hz
energy and shall be delivered at the Interconnection Points specified under
Article 1 (and Appendix I) of this Agreement at standard nominal voltage or such
voltages as may be specified in Appendix I of this Agreement.    

3.2              Metering and Data Acquisition System Equipment   Measurement of
electric energy under this Agreement for the purposes of determining load and
affecting settlements, and monitoring and telemetering of power flows shall be
made by standard types of metering and data acquisition system (“DAS”) equipment
installed and maintained, as per the Joint Operating Agreement by the owner at
the Interconnection Points consistent with provisions of Appendix II and
Appendix III of this Agreement.  Any aspects of metering and DAS equipment not
specifically provided for by this Agreement will be referred to the Operating
Committee pursuant to Article 6.  

3.3       New Interconnection Points, Metering Points and DAS Equipment   If a
Party requests a new interconnection point, metering point or DAS equipment, or
upgrades or replacements of such existing facilities or DAS equipment, that
Party shall be responsible for the cost of the new facilities or equipment and
their installation; provided, however, if both Parties benefit from such new,
upgraded or replaced facilities and equipment, then each Party shall be
responsible for the cost and installation, to the extent of such benefit.

ARTICLE 4 - RECORDS

4.1              Copies of Records   Each Party shall provide to a requesting
Party copies of records maintained in accordance with FERC’s record retention
requirements to the extent such records document any transactions that have
occurred under this Agreement.

ARTICLE 5 - INVOICING AND PAYMENT

5.1              Invoicing   Any invoice that is issued pursuant to this
Agreement shall be for: (a) the establishment of any new Interconnection Point;
or (b) the modification of an existing Interconnection Point. The Operating
Committee shall establish the terms and conditions applicable to invoicing
pursuant to Article 6.2(b) of this Agreement.   

5.2       Timeliness of Payment   Unless otherwise agreed, all invoices, if any,
issued pursuant to this Agreement shall be rendered as soon as practicable in
the month following the calendar month in which expenses were incurred and shall
be due and payable, unless otherwise agreed, within thirty (30) days of receipt
of such invoices.  Payment to the payee shall be made by electronic transfer or
such other means as shall cause such payment to be available for the use of the
payee.  Interest on amounts past due shall accrue daily at the then current
prime interest rate (the base corporate loan interest rate) published in the
Wall Street Journal, or, if no longer so published, in any mutually agreeable
publication, plus two percent (2%) per annum, but will in no event exceed the
maximum interest rate allowed pursuant to Indiana law, and shall be payable from
the due date of such unpaid amount and until the date paid.  

5.3       Disputed Invoices   All  disputed invoices shall be paid in full under
the conditions specified in Article 5.2 of this Agreement. Disputes will then be
brought before the Operating Committee for resolution per Article 6 of this
Agreement. If, after thirty (30) days, the Operating Committee has not resolved
the dispute, then such dispute will be resolved pursuant to the arbitration
procedures specified in Article 8 of this Agreement.  

5.4       Invoice Adjustments   Subject to Article 12.4 and other than as
required by Applicable Laws and Regulations or metering test adjustments,
invoice adjustments shall be made within twenty-four (24) months of the
rendition of the initial invoice.  

5.5       Tax Reimbursement   It is expressly agreed by the Parties that, as
part of the compensation to be paid under this Agreement, if, during the term
hereof, there should be levied and/or assessed against either Party any direct
tax, including, but not limited to sales, excise or similar taxes (other than
taxes based on or measured by net income), by any taxing authority on the power
and/or energy manufactured, generated, produced, converted, sold, purchased,
transmitted, interchanged, exchanged, exported or imported by the supplying
Party to the other Party, such supplying Party shall be fully compensated by the
other Party for such direct taxes.  

5.6              Contribution In Aid of Construction   The Parties intend that
all costs paid by a Party to the other Party, for the establishment,
discontinuance or modification of an Interconnection Point, shall be non-taxable
contributions to capital, and shall not be taxable as contributions in aid of
construction (“CIAC”). If federal or state income taxes are imposed upon the
Party with respect to such payments paid by the other Party as a CIAC by the
Internal Revenue Service (“IRS”) and/or a state department of revenue (“State”),
the Party paying the CIAC shall reimburse the other Party for the tax effect of
such CIAC computed in accordance with FERC rules and including any interest and
penalty charged to the Party by the IRS and/or State.

ARTICLE 6 - OPERATING COMMITTEE

6.1       Operating Committee   An Operating Committee shall administer the
interconnected operation of the Parties’ Transmission Systems as provided for in
this Agreement.  Each Party shall appoint one representative and one alternate
to the Operating Committee and designate, in writing, said appointments to the
other Party.  Such representative and alternate shall be persons familiar with
the transmission and substation facilities of the Party they represent and shall
be fully authorized to perform the principal duties listed below.    

6.2       Duties of the Operating Committee   The principal duties of the
Operating Committee shall be as follows:  

a.                   to establish operating, and control procedures;  

b.                  to establish accounting and billing procedures;  

c.                   to coordinate maintenance schedules to any extent agreed by
the Parties; and  

d.                  to perform those duties, which this Agreement requires to be
done by the Operating Committee, and such other duties as may be required for
the proper functioning of this Agreement.  

6.3              Limitations on Operating Committee Duties   The Operating
Committee shall not amend or modify any of the terms or conditions of this
Agreement.  The Operating Committee may, to the extent appropriate, solicit
input from the Midwest ISO, PJM, or Reliability Coordinator and, in any event,
shall perform its functions consistent with the directives of the Midwest ISO,
PJM or Reliability Coordinator.  

6.4       Operating Committee Disputes    If the Operating Committee is unable
to agree on any matter coming within its scope of operation, then such matter
shall be resolved pursuant to Article 8 of this Agreement.

6.5       Access Rights   The Operating Committee shall have the right of entry
to all property of the Parties used in connection with the performance of this
Agreement for the purpose of inspection and reading of meters, checking of
records, and all other pertinent matters.

ARTICLE 7 - INDEMNITY

7.1       Indemnity   To the extent permitted by Applicable Laws and
Regulations, each (the “Indemnifying Party”) shall indemnify, save harmless, and
defend the other Party from and against any losses, liabilities, costs,
expenses, suits, actions, claims, and all other obligations arising out of
injuries or death to persons or damage to property caused by or in any way
attributable to the ownership or operation of the Transmission System of the
Indemnifying Party, except that the Indemnifying Party’s obligation to indemnify
the other Party shall not apply to the extent of any liabilities arising from
the other Party’s negligence, recklessness or intentional misconduct or that
portion of any liabilities that arise out of the other Party’s contributing
negligent, reckless or intentional acts or omissions.  Further, to the extent
that a Party’s immunity as a complying employer, under the worker’s compensation
and occupational disease laws, might serve to bar or affect recovery under or
enforcement of the indemnification otherwise granted herein, each Party agrees
to waive its immunity.  For the purposes of this Article 7.1 only, the term
“Party” shall include the Party’s directors, officers, employees, Affiliates and
agents.  

7.2       Limitation of Damages   No Party nor any of its Affiliates, members,
managers, shareholders, officers, directors, employees, agents, successors or
assigns shall be liable under this Agreement, whether in contract, tort
(including negligence and strict liability) or otherwise, to the other Party or
any of its Affiliates, members, managers, shareholders, officers, directors,
employees, agents, successors or assigns for incidental, punitive, special,
indirect, multiple, exemplary or consequential damages (including, without
limitation, attorneys’ fees, litigation costs, lost profits or revenues, or loss
of good will) connected with or resulting from performance or non-performance of
this Agreement.  

7.3       Fines  

(a)        Except as set forth in Sections 7.3(b), any fines, penalties or other
costs incurred by either Party or such Party’s agents, employees or
subcontractors for non-compliance by such Party or its agents, employees or
subcontractors with the requirements of any Applicable Laws and Regulations or
Governmental Authorities, will not be reimbursed by the other Party but will be
the sole responsibility of such non-complying Party.  

(b)        If such fines, penalties or other costs are assessed against a Party
(the “Penalized Party”) by any Governmental Authority due to the non-compliance
by the other Party with Applicable Laws and Regulations or requirement of a
Governmental Authority, the other Party will indemnify and hold harmless the
Penalized Party against any and all losses, liabilities, damages and claims
suffered or incurred because of the failure of the other Party to comply
therewith, subject to refund in the event that the Penalized Party or other
Party prevails in any contest of the fines, penalties or other costs.  The other
Party will also reimburse the Penalized Party for any and all legal or other
expenses (including attorneys’ fees) reasonably incurred by the Penalized Party
in connection with such losses, liabilities, damages and claims.  

(c)        In the case of Section 7.3(b), either Party will, upon written notice
to the other Party, have the right to reasonably contest in the name of either
or both Parties, as required, or to require the other Party to reasonably
contest the assessment of such fines, penalties or costs, and the Party
requesting such contest will be responsible for any costs and expenses
(including the costs and expenses of the other Party) relating to such contest.

ARTICLE 8 - ARBITRATION

8.1       Submission to Arbitration In the event of disagreement between the
Parties with respect to (1) any matter herein specifically made subject to
arbitration, (2) any question of operating practice involved in the performance
of this Agreement, (3) any question of fact involved in the application of
provisions of this Agreement, or (4) the interpretation of any provision of this
Agreement, the matter involved in the disagreement shall, upon demand of either
Party, be submitted to arbitration in the manner hereinafter provided. The
arbitration shall be governed by the Federal Arbitration Act, 9 U.S.C. Sections
1 et seq., and judgment upon the award rendered by the arbitrator(s) may be
entered by any court having jurisdiction thereof. An offer of such submission to
arbitration shall be a condition precedent to any right to institute proceedings
at law or in equity concerning such matter.

8.2       Appointment of Arbitrators   The Party calling for arbitration shall
serve notice in writing upon the other Party, setting forth in detail the
subject or subjects to be arbitrated, and the Parties thereupon shall endeavor
to agree upon and appoint one person to act as sole arbitrator.  If the Parties
fail to agree on an arbitrator within a period of fifteen (15) days from the
receipt of the original notice, the Party calling for the arbitration shall, by
written notice to the other Party, call for appointment of a board of
arbitrators skilled with respect to matters of the character involved in the
disagreement, naming one arbitrator in such notice.  The other Party shall,
within ten (10) days after the receipt of such call, appoint a second
arbitrator, and the two arbitrators so appointed shall choose and appoint a
third arbitrator.  In case such other Party fails to appoint an arbitrator
within said ten (10) days, or in case the two so appointed fail for ten (10)
days to agree upon and appoint a third, the Party calling for the arbitration,
upon five (5) days’ written notice delivered to the other Party, shall seek
appointment the second or third arbitrator, as the case may be, from and
pursuant to the rules of the American Arbitration Association (“AAA”) for
commercial arbitration.  No arbitrator named by a Party or, as the case may be,
the AAA, shall have been employed previously by either Party or have a direct or
indirect interest in either Party or the subject matter of the arbitration.  

8.3       Arbitration  

(a)                Except as otherwise provided for herein to the contrary,
arbitration proceedings shall be conducted in accordance with the commercial
arbitration rules of the AAA to the extent not inconsistent with the rules
herein specified.  

(b)               The sole arbitrator, or the board of arbitrators, shall afford
adequate opportunity to the Parties to present information with respect to the
question or questions submitted for arbitration and may request further
information from either or both Parties.   

(c)                The validity, construction and interpretation of this Article
8, and all procedural aspects of the arbitration conducted pursuant hereto shall
be decided by the arbitrator(s).  In deciding the substance of the Parties'
claims, the arbitrator(s) shall refer to the governing law referenced in this
Agreement.  It is agreed that the arbitrator(s) shall have no authority to award
treble, exemplary or punitive damages of any type under any circumstances
whether or not such damages may be available under state or federal law, or the
rules of the AAA.  The arbitrator(s) shall have the right only to interpret and
apply the terms and conditions of this Agreement, but may not change any term or
condition of this Agreement, deprive either Party of any right or remedy
expressly provided hereunder, or provide any right or remedy that has been
excluded hereunder.   

(d)               The findings and award of the sole arbitrator or of a majority
of the board of arbitrators shall be final and conclusive with respect to the
question or questions submitted for arbitration and shall be binding upon the
Parties.  To the fullest extent permitted by law, any arbitration proceeding and
subsequent arbitration award shall be maintained in confidence by the Parties.  

(e)             Each Party shall pay for the services and expenses of the
arbitrator appointed on its behalf.  If there is a board of arbitrators, all
costs incurred in connection with the arbitration shall be paid in equal parts
by the Parties, unless the award shall specify a different division of the
costs.

 ARTICLE 9 - TERMS AND TERMINATION OF AGREEMENT

9.1       Terms and Termination   This Agreement shall be effective as of the
date first written above, or such later date as the last necessary regulatory
approval hereof shall be obtained (unless an earlier date is specified by the
regulatory authority having jurisdiction), and shall remain in effect until the
date falling on the tenth (10th) anniversary of the date hereof (the “Initial
Term”) and, thereafter, for successive twelve (12) month periods (“Renewal
Terms”).  Either Party may terminate this Agreement after the Initial Term by
providing to the other Party at least twelve (12) months’ advance written notice
of its intent to terminate this Agreement, in which case this Agreement shall
terminate at the end of such twelve (12) month notice period without regard to
the expiration of any Renewal Term.  Notwithstanding the above, this Agreement
may be terminated earlier (a) if the Parties mutually agree or (b) as otherwise
expressly provided for in this Agreement.  

9.2              Default; Remedies of Parties Upon Default  

(a)        Either Party shall be in default under this Agreement if it fails to
perform any of its material duties or obligations under this Agreement, and such
failure continues for thirty (30) days after written notice thereof from the
other party; provided, that if such failure (other than the failure to make
payment of any amounts due and payable hereunder) is not capable of being cured
within such thirty (30) days period with the exercise of Due Diligence, then
such cure period shall be extended for an additional reasonable period, not to
exceed thirty (30) days, so long as the defaulting Party is exercising Due
Diligence to cure such failure.  

(b)        Upon a default by a defaulting Party, the other Party may, at its
option, (i) take action to terminate this Agreement by providing written notice
of termination to the defaulting Party, Midwest ISO, PJM and FERC; provided,
that any such terminating shall not take effect until FERC approval, if any is
required by Applicable Laws and Regulations, is obtained, and/or (ii) take any
other action at law or in equity as may be permitted under this Agreement to
enforce the performance or observance of any rights, remedies, duties,
obligation or liabilities under this Agreement.  

(c)        No remedy conferred by any provision of this Agreement is intended to
be exclusive of any other remedy and each and every remedy shall be cumulative
and shall be in addition to every other remedy given hereunder or now or
hereafter existing at law or in equity or by statute or otherwise.  The election
of any one or more remedies shall not constitute a waiver of the right to pursue
other available remedies.

ARTICLE 10 - REGULATORY AUTHORITIES

10.1          Regulatory Authorities   This Agreement is made subject to the
jurisdiction of any Governmental Authority having jurisdiction over the Parties,
the Transmission Systems of the Parties, this Agreement or the subject matter
hereof.  Nothing contained in this Agreement shall be construed as affecting in
any way, the right of a Party furnishing service under this Agreement to
unilaterally make application to FERC for a change in rates, charges,
classification, service or any rule, regulation or contract relating thereto
under Section 205 and 206 of the Federal Power Act and pursuant to the FERC’s
Rules and Regulations promulgated thereunder.  

10.2          Adverse Regulatory Change   The Parties agree to jointly submit
and support the filing of this Agreement with the FERC.  Any changes or
conditions imposed by the FERC or any other Governmental Authority with
competent jurisdiction in connection with such submission or otherwise in
respect of this Agreement, any of which are unacceptable to a Party after the
Parties’ good faith attempt to negotiate a resolution to such objectionable
change or condition, shall be cause for termination of this Agreement upon
thirty (30) days’ prior written notice by the non-consenting Party to the other
Party.  

ARTICLE 11 - CANCELLATION OF PRIOR AGREEMENTS

11.1     Cancellation of Prior Agreements   When this Agreement becomes
effective pursuant to Article 9 of this Agreement, this Agreement shall cancel
and supersede in their entirety the 1960 Agreement, 1968 Agreement, 1973 MOA,
and the 1985 Agreements.  

ARTICLE 12 - GENERAL

  12.1       Force Majeure   No Party shall be in default in respect to any
obligation hereunder because of Force Majeure.  A Party unable to fulfill any
obligation by reason of Force Majeure shall use Due Diligence to remove such
disability with appropriate dispatch. Each Party shall:  (a) provide prompt
written notice of such Force Majeure event to the other Party which notice shall
include an estimate of the expected duration of such event; and (b) attempt to
exercise all reasonable efforts to continue to perform its obligations under
this Agreement.  

12.2     Waivers   Any waiver at any time by either Party of its rights with
respect to default under this Agreement, or with respect to any other matter
arising in connection with this Agreement, shall not be deemed a waiver with
respect to any subsequent default or matter.  Any delay, short of the statutory
period of limitation, in asserting or enforcing any right under this Agreement,
shall not be deemed a waiver of such right.  

12.3     Liability  

(a)        No Party shall be liable for the failure of the other Party to
perform its obligations hereunder. Nothing in this Agreement shall be construed
to create or give rise to any liability on the part of Midwest ISO and PJM and
the Parties expressly waive any claims that may arise against Midwest ISO and
PJM under this Agreement.  

(b)        The Parties acknowledge and understand that the signatures of the
authorized officers of Midwest ISO and PJM on this Agreement is for the limited
purpose of acknowledging that representatives of Midwest ISO and PJM have read
the terms of this Agreement.  The Parties, Midwest ISO and PJM further state
that they understand that FERC desires that the Parties keep Midwest ISO and PJM
fully apprised of the matters addressed herein as well as any reliability and
planning issues that may arise under this Agreement, and that the signature of
the PJM officer or the Midwest ISO officer shall not in any way be deemed to
imply that Midwest ISO and PJM are taking responsibility for the actions of
either Party, that Midwest ISO and PJM have any affirmative duties under this
Agreement or that Midwest ISO and PJM is liable in any way under this Agreement.
 

12.4     Audit Rights   Each Party shall have the right, during normal business
hours, and upon prior reasonable notice to the other Party, to audit at its own
expense the other Party’s accounts and records pertaining to the Parties’
performance or the Parties’ satisfaction of obligations under this Agreement.
 Such audit rights shall include audits of the other Party’s costs and
calculation of invoiced amounts.  Any such audit shall be performed at the
offices where such accounts and records are maintained and shall be limited to
those portions of such accounts and records that relate to each Party’s
performance and expenses incurred under this Agreement.  The audit right period
shall be (i) for an audit relating to cost obligations, the applicable audit
rights period shall be twenty-four months after the auditing Party’s receipt of
an invoice giving rise to such cost obligations; and (ii) for an audit
pertaining to all other obligations, the applicable audit rights period shall be
twenty-four months after the event for which the audit is sought.  

12.5     Written Notices   Notices and communication made pursuant to this
Agreement shall be deemed to be properly given if delivered in writing, postage
paid to the following:

 If to IPL:                   Director Power Delivery Operations
                              Indianapolis Power & Light Company
                              1230 W. Morris St.
                              Indianapolis, IN 46221

                              And

                              General Counsel
                              Indianapolis Power & Light Company
                              One Monument Circle
                              Indianapolis, IN  46204-2901

 If to AEP :                  Senior Vice President, Transmission
                              American Electric Power 
                              700 Morrison Rd
                              Gahanna, OH 43230

                              And


                              Manager, Transmission & Interconnection Services
                              American Electric Power
                              1 Riverside Plaza
                              Columbus, OH  43215

 If to PJM:                   Vice President-Government Policy
                              PJM Interconnection, L.L.C.
                              1200 G Street, N.W., Suite 600
                              Washington D.C. 20005

                              And

                              Vice President and General Counsel
                              PJM Interconnection, L.L.C. 
                              955 Jefferson Avenue
                              Norristown, PA 19403 

 If to Midwest ISO :          General Counsel
                              Midwest ISO 
                              701 City Center Drive ,P.O. Box 4202
                              Carmel, IN 46032-4202

The above listed names and addresses of either Party or of PJM or the Midwest
ISO may be changed by written notification to the other Party and to PJM and the
Midwest ISO hereto.

12.6     Agreement Validity   The validity and meaning of this Agreement shall
be governed by and construed in accordance with federal law where applicable
and, when not in conflict with or preempted by federal law, the applicable laws
of the State of Indiana.

ARTICLE 13 - ASSIGNMENT

13.1     Assignment   This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of the Parties.  Successors and assigns
of Midwest ISO and PJM shall become signatories to this Agreement for the
limited purpose described herein applicable to Midwest ISO and PJM.  This
Agreement shall not be assigned by either Party without the written consent of
the other Party, which consent shall not be unreasonably withheld, except such
consent shall not be required if assignment is to a successor to which
substantially all of the business and assets of such Party shall be transferred
or to an Affiliate of the assigning Party for the purposes of a corporate
restructuring.

IN WITNESS WHEREOF, the hands and seals of the Parties and of PJM and the
Midwest ISO hereto, four (4) copies, each to be considered an original, executed
by their respective officers lawfully authorized so to do, as of the date first
above written.

AMERICAN ELECTRIC POWER SERVICES CORPORATION
As Agent for: INDIANA MICHIGAN POWER COMPANY  
By:_______________________________________  
Name:_____________________________________  
Title:______________________________________

INDIANAPOLIS POWER & LIGHT COMPANY  
By:________________________________________  
Name:______________________________________  
Title:_______________________________________

The signature below of the authorized officer of the PJM and Midwest ISO is for
the limited purpose of acknowledging that an authorized officer of said PJM and
Midwest ISO have read this Agreement.

PJM INTERCONNECTION, L.L.C.  
By:_________________________________________  
Name:_______________________________________  
Title:________________________________________  

MIDWEST INDEPENDENT SYSTEM OPERATOR, INC  
By: _________________________________________  
Name:_______________________________________  
Title: ________________________________________  

APPENDIX I  

INTERCONNECTION POINTS

1.1              The following are existing Interconnection Points as of the
date of this Agreement:  

 1.1.1        The point hereby designated and hereinafter called
“Breed-Petersburg/Wheatland Interconnection Point”.  The point of
interconnection is within the 345 kV single circuit transmission line extending
from AEP’s Breed 345 kV Station to a tap point outside of Duke Energy Indiana’s
Wheatland 345 kV Station and on to the IPL Petersburg 345 kV Station (see Figure
1).  

1.1.2        The point hereby designated and hereinafter called “Fall
Creek-Sunnyside Interconnection Point”.  The point of interconnection is within
the 345 kV single circuit transmission line extending from AEP’s Fall Creek 345
kV Station to IPL’s Sunnyside 345 kV Station (see Figure 2).  

 1.1.3    The point hereby designated and hereinafter called “Tanners
Creek-Hanna Interconnection Point”.  The point of interconnection is within the
345 kV single circuit transmission line extending from AEP’s Tanners Creek 345
kV Station to IPL’s Hanna 345 kV Station (see Figure 3).          

APPENDIX  I      

FIGURE 1

[Diagram of Breed-Petersburg/Wheatland Interconnection Point]

APPENDIX  I

FIGURE 2

[Diagram Fall Creek-Sunnyside Interconnection Point]

APPENDIX  I

FIGURE 3

[Diagram of Tanners Creek-Hanna Interconnection Point]

APPENDIX II

METERING AND METERING POINTS

1.1              Metering Points   Electric power and energy  across an
Interconnection Point shall be measured by suitable metering equipment provided
by the Parties at the metering points as described below; and at such other
points, voltages, and ownership as may be agreed upon by the Parties.   Existing
Interconnection Points  

1.1.1        IPL shall, at its sole cost, install, own, operate and maintain or
cause to be installed, owned, operated and maintained, as the case may be, the
following metering equipment:   

(a)                Sunnyside Metering Point: 345 kV metering equipment installed
at IPL’s Sunnyside 345 kV Station for the Fall Creek-Sunnyside Interconnection
Point (see Figure 2, Appendix I).  

(b)               Hanna Metering Point: 345 kV metering equipment installed at
IPL’s Hanna 345 kV Station for the Tanners Creek-Hanna Interconnection Point
(see Figure 3, Appendix I).  

1.1.2        AEP shall, at its sole cost, install, own, operate and maintain or
cause to be installed, owned, operated and maintained, as the case may be, the
following metering equipment:  

 (a)                Breed Metering Point: 345 kV metering equipment installed at
AEP’s Breed 345 kV Station for the Breed-Petersburg/Wheatland Interconnection
Point (see Figure 1, Appendix I).

  1.2              Metering Equipment   Suitable and reliable metering equipment
of revenue quality shall be installed at each of the existing and future
Interconnection Points, as described under Section 1.1 above, and shall include
potential and current transformers, revenue meters, test switches and such other
equipment as may be needed.  The metering design and functionality established
by this Appendix II shall serve as a guideline for all new interconnection
metering installations, including any modification, addition or upgrade to any
of the existing metering equipment after the date of this Agreement. As such, a
Party may deviate from this metering design and functionality with the other
Party’s consent, which shall not be unreasonably withheld, conditioned or
delayed.  

1.2.1        General Requirements   All metering quantities shall be measured at
the Interconnection Point and its metering accuracy shall meet the required
metered standards of IPL, PJM, Midwest ISO and AEP. The Parties may agree by
amendment to this Agreement to install metering at locations other than the
Interconnection Points; however, measured metering quantities shall be
compensated for losses to the Interconnection Point, provided, however, that the
Parties shall exercise reasonable efforts to avoid such compensating metering
installations. Based upon mutual agreement between the Parties, metering can be
installed at a location different from the Interconnection Point; provided,
however, measured metering quantities shall be compensated to the
Interconnection Point.  

All reasonable costs for meter changes or meter upgrades requested by a Party,
shall be borne by the requesting Party, unless agreed otherwise.

1.2.2    Industry Standard Requirements               At least (N-1) metering
elements will be used to measure all real and reactive power crossing the
Interconnection Points, where N is the number of wires in service including the
ground wire.  The metering equipment (consisting of instrument transformers,
meters, sockets, and test switches) shall be installed, calibrated, and tested
(at the requesting Party’s expense) in accordance with the latest approved
version of (but not limited to) the Standard Documents listed below, including
the standard testing procedures and guidelines of the Party that owns the
metering equipment:

ANSI C12.1 :              Code For Electricity Metering
ANSI C12.7 :              Requirements for Watt-Hour Meter Socket
ANSI C12.9 :              Test Switches for Transformer-Rated Meters
ANSI C12.11:             Instrument Transformers for Revenue Metering, 10KV
Through 350KV BIL
ANSI C12.10:             Electromechanical Watt-hour Meters
ANSI C12.16:             Solid State Electricity Meters
ANSI C12.20:             For Electricity Meters 0.2 and 0.5 Accuracy Class
ANSI C37.90.1:          Surge Withstand Capability (SWC) Test            
ANSI/IEEE C57.13:    Standard Requirements for Instrument Transformers

To the extent that the above requirements conflict with the manuals, standards
or guidelines of the applicable Regional Reliability Organization regarding
interchange metering and transactions, the manuals, standards and guidelines of
such Regional Reliability Organization shall control.

1.2.3    Metering Equipment Maintenance And Testing   Upon installation and
unless otherwise specified, the meters shall be inspected and tested in
accordance with the latest applicable ANSI Standards and at least annually, or
at any other mutually agreed frequency thereafter.  More frequent meter tests
can be performed at the request of a Party; however, the test will be performed
at the requesting Party’s expense if the meter is found to be within the
established ANSI tolerances.  The Party that owns the metering shall inform the
other Party with at least two (2) weeks’ advance notice, of impending metering
tests, and invite the other Party to attend and witness the tests.   Metering
accuracy shall be maintained at three tenths of one percent (0.3%) accuracy or
better, and the meter test shall require a meter standard with accuracy
traceable to the National Institute of Standards and Technology (“NIST”).   If
at any test of metering equipment an inaccuracy shall be disclosed exceeding two
percent (2%), the account between the Parties shall be adjusted to correct for
the inaccuracy disclosed over the shorter of the following two periods:  (1) for
the 30-day period immediately preceding the day of the test, or (2) for the
period that such inaccuracy may be determined to have existed.  No meter shall
be left in service if the percent accuracy error is found to be more than plus
or minus one percent (+/-1%).     The Party that owns the metering equipment
shall maintain records that would demonstrate compliance with all meter tests
and maintenance, and that they are  conducted in accordance with Good Utility
Practice for the life of the Interconnection Point.  The non-owning Party shall
have reasonable access to such records. If metering equipment fails to function,
the energy registration shall be determined from the best available data,
including the check metering, if applicable. The Instrument Transformers (“IT”)
shall also be inspected and maintained based on Article 1.2.2 of this Appendix
II, and existing standards and practices of the Party that owns the metering
equipment.

1.2.4        Current Transformer Requirements   Each metering point shall have a
dedicated set of metering class current transformers.  Unless otherwise agreed
by the Parties, all metering shall be type 3.0 element metering, and have three
(3) metering accuracy current transformers.   Current transformers shall meet or
exceed an accuracy class of 0.3% (as defined in IEEE C57.13), or better. Current
transformers shall comply with the minimum BIL rating as specified in standards
IEEE C57.13 and ANSI C12.11.    The mechanical and thermal short term current
ratings of the current transformer shall exceed or withstand the available fault
current, while the secondary burden of the current transformer shall not exceed
its stated name plate burden rating.

1.2.5       Voltage Transformers Requirements   Each metering point shall have a
dedicated set of metering class of voltage transformers.  Unless otherwise
agreed upon by the Parties, all metering shall be type 3.0 element metering, and
have three (3) metering accuracy voltage transformers.   Voltage transformers
shall meet or exceed an accuracy class of 0.3% (as defined in IEEE C57.13).  The
secondary of the voltage transformer shall be exclusively used for the meters
only, so as not to exceed the secondary burden of the stated voltage
transformer’s nameplate burden rating.  Voltage transformers with two separate
secondary windings may have one winding dedicated to the meters and the other
winding used for the relaying or metering.  The nameplate burden rating on
either winding must not be exceeded.   Voltage transformers shall comply with
the minimum BIL rating as specified in standards IEEE C57.13 and ANSI C12.11.  

1.3       Remote Meter Access and Data Communications   For Interconnection
Points not designated as normally open, and for normally open Interconnection
Points, the Party that owns the metering equipment at such Interconnection
Points, unless otherwise mutually agreed, shall be responsible for installation
of the communications facilities (typically consisting of a telephone circuit
and modems) for remotely accessing the meter. The Owning Party shall also be
responsible for operation and maintenance, and on-going monthly costs of the
communication facilities.

1.3.1    Remote Billing Data Retrieval   The Owning Party shall provide
appropriate communication capability of electronic remote interrogation of the
billing data in a manner that is compatible with commonly used billing data
systems.   

1.3.2    Real Time Communications   Meters shall be capable of communicating
with DAS equipment such as a Remote Terminal Unit (“RTU”) to provide the
following real time bi-directional power and energy data:  instantaneous power
flows, per phase and three-phase averaged RMS voltages, per phase and
three-phase averaged RMS currents and frequency with at least two decimal
points.  

1.3.3    Energy Flow Data   A continuous accumulating record of active and
reactive energy flows shall be provided by means of the registers on the
meters.   The deployed meter(s) shall be capable of providing bi-directional
energy data flow in either kyz pulse signals format, or accumulated counters to
RTU.  The Parties shall share the same data register buffers regardless of the
types of employed data communication methods.  If the accumulation counter
method is used, only one Party shall be responsible for freezing the accumulator
buffers and Party owning of the metering equipment shall freeze them.  The
accumulator freezing signals shall be synchronized to Universal Coordinated Time
(“UCT”) within 1/ 2 seconds. 

1.4       Metering Device Requirements   All meters shall be programmable and
capable of measuring, recording, and displaying bi-directional active and
reactive energy and four quadrant power quantities.  Also, the meters shall be
programmable for compensating for power transformer and line losses. The meters
may preferably have at least one serial communication, one Ethernet port,
hard-wired “kyz” pulse output, and internal modem for data communication.    The
meters’ internal clocks and real-time DAS equipment shall be synchronized with
UCT with at least 10 milliseconds resolution.  The GPS clock receiver used at
each Interconnection Point, shall be capable of providing unmodulated IRIG-B
signals to support the UCT time synch requirement.  

1.5       Redundant Installation   Future interconnection metering shall have a
primary and a backup meter.  The revenue meters shall preferably be powered by
the station control battery with an automatic backup power throw-over scheme to
one of the phases available from the metering potential transformers.  

 1.6       Meter Access   A Party whose metering equipment is located within a
station owned by the other Party shall have reasonable access to the metering
equipment for purposes of meter reading, inspection, testing, and other such
valid operating purposes.  Such access shall not be unreasonably withheld.  

 1.7       Meter Removal   Upon termination of this Agreement or when the
metering is no longer needed, the Party owning the meter equipment in another
Party’s station shall remove the metering equipment from the premises of the
other Party within one (1) year after termination or within one year after the
Party owning the meter equipment determines that the interchange metering is no
longer needed.

APPENDIX III

DAS EQUIPMENT: OWNERSHIP, INSTALLATION AND MAINTENANCE  

1.1       Need for Data Acquisition Provisions   In recognition that the
coordination of the system operations by the Parties may be facilitated by the
sharing of power flow and other real time information from meters and other
equipment at the Interconnection Points, the Parties may agree to cooperate on
the installation and operation of data acquisition system (“DAS”) equipment
including remote terminal units (“RTUs”), meters, MW/MVAR and volt transducers,
telecommunication devices, lease lines, etc., at points which shall from time to
time be mutually agreed upon.  Therefore, the Parties establish this Appendix
III to govern the general principles of such DAS arrangements. DAS arrangements
modifying these general principles shall be provided in an amendment to this
Agreement.

For purposes of this Appendix III, the term “Other Party” means a Party that
wishes to obtain information from an Owning Party through the installation of
DAS equipment.

The Owning Party’s RTU or equivalent devices may be shared by the Other Party.
Therefore, the RTU shall support multiple dedicated communication ports with
mutually agreed upon communication protocols.  If a backup telemetry system or
data is required by the Other Party for its own use, the Other Party shall be
responsible for installing and/or maintaining the field devices and associated
telecommunication system at its cost. Where there are protocol restrictions
because of existing legacy systems, the owning Party shall offer industry
standard protocols such as DNP 3.0 or ICCP.  If a proprietary communication
protocol is to be used solely for one Party, the Party requesting use  of such
protocol shall be responsible for the cost  of adding the customized
communication protocol to the RTU.   

The following real time data shall be provided  to each Party as minimum
requirements: Three phase bi-directional energy flows (e.g., MWH, MVARH), Three
phase instantaneous power flows (e.g. MW, MVAR), per phase RMS voltages, per
phase RMS currents, and frequency measurement with at least two decimal points
resolution. In addition to the real time data, the status of all switching
devices associated with the interconnection circuit(s) shall be provided. For
the energy flow data, either or both accumulated data or hourly interval data
shall be provided based on mutually agreed formats.  If accumulated data is
used, the Party owning the RTU will freeze the accumulated data buffers at the
top of each hour and the Other Party will read the frozen data.  This shall be
accomplished in a manner providing for both Parties to have the same accumulator
data readings even though the accumulator data reading frequencies may not be
synchronized.

1.1.1    The DAS equipment covered herein shall be associated with the
interconnection metering points specified in Appendix II.  When the Other Party
requests additional data, and/or DAS equipment upgrade, the Parties shall
cooperate with each other, based on Good Utility Practice. Unless otherwise
mutually agreed, the Other Party will bear the cost associated with such
requests. This Agreement shall be amended, from time to time, to revise Appendix
III whenever new data acquisition installations are established (new
Interconnection Point) or existing installations are upgraded or deactivated.

1.1.2    Commissioning Test Procedures

When new interconnection metering and/or DAS equipment is installed, replaced or
upgraded, a commissioning test shall be performed based on mutually agreed test
procedure. Before the equipment is officially placed in service, the following
processes shall be followed, as a minimum requirement:

(a)        The Owning Party shall inform the Other Party of the commissioning
test.               (b)        The Owning Party will provide a three-way
conference call between the interconnection site and Transmission System control
centers of both Parties.                (c)        Bidirectional test currents
shall be injected to the interconnection energy meter and the instantaneous
analog data values displayed by the meter shall be checked against the
corresponding readings received at each control center   This verification test
will be made at the 0, 2.5 and 5 Amp cases, and with unity and 50% power
factors.               (d)        The pulse accumulator counter data shall be
tested in the same manner and the accumulator freeze functionality shall be
verified.               (e)        A “roll-over” count test may be performed for
each accumulator data point  in order to verify the “roll-over” count is
properly processed by both controls centers to verify the data.

1.2       New DAS Arrangement   Upon approval of the Operating Committee, the
Parties shall amend this Agreement to revise this Appendix III to provide the
details of DAS arrangements that may have been established for the mutual
benefit of the Parties for new or existing Interconnection Points, including the
ownership of specific DAS equipment and any mutually agreed provisions different
from or in addition to the arrangements specified in this Agreement.  Any such
amendment shall address such additional details as the Parties’ responsibilities
for the provision and installation of equipment, equipment location, ownership,
project scheduling, testing and commissioning, maintenance, and cost
reimbursement, if applicable.   

1.3       Ownership, Installation and Maintenance of New DAS Equipment   The
installation of such DAS equipment, as described in Article 1.2 of this
Agreement, shall be paid for by the Owning Party, unless it is mutually agreed
otherwise to share in the cost; provided, however, the Owning Party shall have
the responsibility to install all DAS equipment.

1.3.1    The Owning Party shall provide, install, own and maintain the relays,
transducers, wiring, protection equipment and associated materials (“Owning
Party Equipment”) required  to support the installation of the Other Party’s
data acquisition equipment (“Other Party’s Equipment”).  Provided, however, that
if the Interconnection Point is established for the benefit of and at the
request of a Party, the Party benefiting and requesting the Interconnection
Point shall install, own and maintain the DAS equipment arrangement and shall
provide access to the DAS data to the non-requesting Party. Equipment that is
shared in common between the Owning Party and the Other Party (such as
duplicating relays, test switches, etc.) shall likewise be provided, installed,
owned and maintained by the Party on whose property the shared equipment is
located and shall be part of the Owning Party’s Equipment, unless agreed
otherwise. Unless otherwise mutually agreed, each Party will maintain its own
equipment on its side of the Interconnection Point.

1.3.2    The Other Party shall provide the Owning Party documents listing and
describing the Other Party’s Equipment that the Other Party will supply for
installation by the Owning Party.  These documents will generally consist of a
hardware list and detailed drawings and/or circuit diagram.  If the owning Party
does not stock the DAS equipment or other components specified by the Other
Party, then the Other Party will supply the necessary components including spare
parts.  The owning Party reserves the right to refuse to install any material
supplied by the Other Party that has not been approved by the owning Party for
use in its installations. The Owning Party assumes no liability whatsoever in
refusing such material or with respect to material the Other Party thereafter
provides for the Owning Party’s installation.  

1.3.3    The Other Party shall provide, own and maintain as part of the Other
Party’s Equipment, the data communication circuits, including any necessary data
circuit protection equipment, and be responsible for the costs of such circuit. 
Where deemed appropriate by the owning Party, the Other Party personnel shall be
permitted to work independently on its equipment.  Generally, however, work
performed by the Other Party’s personnel shall be performed under the
supervision of the Owning Party personnel, unless such equipment is located
outside or is only accessible from outside the Owning Party’s facilities.

1.3.4    Unless otherwise mutually agreed, the Owning Party will provide station
battery power to the DAS equipment at 48, 125, or 250 Volt DC, via a DC circuit
(fused or circuit breaker) at 15, 5, or 5 ampere, respectively.  Under no
circumstances shall the Other Party connect either the positive or negative side
of this circuit to ground.  The Other Party’s Equipment shall be connected to
the station’s grounding conductor through the Owning Party’s breaker control
panel.  The Owning Party’s shall provide station service power for the data
acquisition equipment via a 115 V, 60Hz with a 15 ampere (fused or circuit
breaker) circuit.

 

1.4       Location and Site Access   The Owning Party shall permit the Other
Party to locate its data acquisition equipment and data circuit protection
equipment in the Owning Party’s station control building, if adequate space
exist or is available, or outside the Owning Party’s station switchyard, if no
control building is available.  In choosing equipment location, consideration
shall be given to equipment security, protection and access needs of  both
Parties.  In cases where escorted access to the station control house or outdoor
equipment is required, the Other Party shall notify the Owning Party at least 24
hours prior to any planned visit.  If access is needed on a short notice, the
Parties shall endeavor to arrange such visits by mutual agreement.  The Owning
Party shall not unreasonably withhold access to the equipment to the Other
Party; provided, however, the Owning Party may deny access based upon safety
considerations, operating condition or other relevant criteria. 

1.5       Proprietary and Confidential Information   Except as may be required
by an RTO or Regional Reliability Organization, the Parties shall treat all
shared telemetry information received via telemetry from each other as
confidential and proprietary and shall take such precautions as may be
reasonable and necessary to prevent such information from being made known or
disclosed to any person or entity except in accordance with this Agreement.
 However, provided, that if a Party is required by law, legal process or action
of a Governmental Authority to disclose any information, such Party shall
promptly notify the Other Party of such requirement so that action, deemed
appropriate in the circumstances, may be taken to protect confidential and
proprietary information against disclosure.

1.6       Cost Estimate, Billing and Payment   Prior to the installation of the
Other Party’s equipment, both the Owning Party and the Other Party shall prepare
an estimate of the costs associated with such installation.  All billings and
payments terms and conditions, billing disputes and resolutions shall be handled
pursuant to Article 5 of this Agreement.

APPENDIX III  

Exhibit 1

 

Data Acquisition System for Indianapolis Power & Light Company (IPL) at the AEP
Breed-IPL Petersburg/Duke Wheatland Interconnection Point.  

Section 1 - Scheduling

This DAS Equipment is already installed.

Section 2 - Equipment Ownership and Installation

IPL retains ownership of the transducers and the RTU installed in the station. 
AEP installs the transducers, terminal blocks, test switches, interposing relay,
and related equipment provided by IPL.  AEP also installs the cables, fuse
blocks, and related equipment that provide input signals to the transducers and
the RTU.  Equipment shared in common by the Parties, such as test switches, fuse
blocks, duplicating relays, and the like, shall be owned by IPL; provided that
IPL may not remove such equipment without AEP’s written consent. 

Any transducers owned by IPL can be shared by any other non-AEP company. 
Conversely, any transducers owned by AEP shall not be shared.

Section 3 - Maintenance

The maintenance of the RTU, transducers, terminal blocks, and communications
line shall be the responsibility of IPL.  The maintenance of the cables, fuses,
test switches and other miscellaneous equipment shall be the responsibility of
AEP.  

Power:  To DAS Equipment by AEP at 125 Volt AC, via one circuit fused at 15
Amperes.

Section 4 - Data supplied

Analog
Input:                                                                                       
UOM                         1.  Breed Petersburg/Wheatland
line                             MW, MVAR                         2.  Spare
                                                                     MW, MVAR
                        3.  Breed W. Casey
line                                                MW, MVAR
                        4.  Breed Dequine
line                                      MW, MVAR                         5. 
Breed Eugene line                                                    MW, MVAR
                        6.  Breed Sullivan 1
line                                                MW, MVAR
                        7.  Breed Sullivan 2
line                                                MW, MVAR
                        8.  345 kV line
Potential                                               VOLTS

        (From 345 kV bus #2)

     Total of 15 Analog Inputs

Status Inputs:                         1.  BKR
A1                                                                 OPEN/CLOSE
                        2.  BKR
A                                                                   OPEN/CLOSE
                        3.  BKR
A2                                                                 OPEN/CLOSE
                        4.  BKR
B                                                                    OPEN/CLOSE
                        5.  BKR
B2                                                                  OPEN/CLOSE
                        6.  BKR
C                                                                   OPEN/CLOSE
                        7.  BKR
C1                                                                 OPEN/CLOSE
                        8.  BKR
C2                                                                 OPEN/CLOSE
                        9.  BKR
D                                                                   OPEN/CLOSE
                        10.  BKR
D1                                                               OPEN/CLOSE
                        11.  BKR
D2                                                               OPEN/CLOSE

       Total of 11 Status Inputs

Pulse Accumulators:
                                                                            
                                                                                                           
UOM               1.         Breed Petersburg/Wheatland 345
kV                                        MWH (IN)             2.         Breed
Petersburg/Wheatland 345 kV                                        MWH (OUT)  
                               Total of 2 Pulse Accumulators  

APPENDIX  III  

Exhibit 2

Data Acquisition System (DAS) for Indianapolis Power & Light Company (IPL) at
the AEP Fall Creek-IPL Sunnyside Interconnection Point.  

The following DAS arrangement exists at the AEP Fall Creek Station pursuant to a
DAS Agreement dated August 21, 1985 between IPL and Indiana & Michigan Power
Company (“AEP”), which is made part of this Agreement.  

Section 1 - Scheduling

This DAS Equipment is already installed.

Section 2 - Equipment Ownership and Installation

IPL retains ownership of the transducers and the remote terminal unit (RTU)
installed in the station.  AEP installs the transducers, terminal blocks, test
switches, interposing relay, and related equipment provided by IPL.  AEP also
installs the cables, fuse blocks, and related equipment that provide input
signals to the transducers and the RTU.  Equipment shared in common by the
Parties, such as test switches, fuse blocks, duplicating relays, and the like,
shall be owned by IPL; provided that IPL may not remove such equipment without
AEP’s written consent. 

Any transducers owned by IPL can be shared by any other non-AEP company. 
However, any transducers owned by AEP shall not be shared.  

Section 3 - Maintenance

The maintenance of the RTU, transducers, terminal blocks, and communications
line shall be the responsibility of IPL.  The maintenance of the cables, fuses,
test switches and other miscellaneous equipment shall be the responsibility of
AEP. 

Power:  To DAS Equipment by AEP at 125 Volt AC, via one circuit fused at 15
Amperes.

Section 4 - Data supplied

Analog
Input:                                                                                       
UOM                         1.  Fall Creek Sunnyside line
                                        MW, MVAR                         2. 
Fall Creek Noblesville line                           MW, MVAR
                        3.  Fall Creek Desoto line
                                            MW, MVAR                         4.
 XF1 High Side Bank                                               MW, MVAR
                             Total of 8 Analog Inputs

Status Inputs:                         1.  Y line switch
(Sunnyside)                                         OPEN/CLOSE
                        2.  W line switch
(Noblesville)                           OPEN/CLOSE                         3. 
BKR K2 (Desoto)                                                   OPEN/CLOSE
                        4.  BKR L (Bus
Tie)                                                     OPEN/CLOSE
                        5.  X Bank Switch
                                                       OPEN/CLOSE
                                                       Total of 5 Status Inputs
 

Fall Creek-Sunnyside
Line                                                                    MWH (IN)
Fall Creek-Sunnyside
Line                                                                    MWH
(OUT)

APPENDIX III  

Exhibit 3

Data Acquisition System for Indianapolis Power & Light Company (IPL) at the AEP
Tanners Creek-IPL Hanna Interconnection Point.

Section 1 - Scheduling

This DAS Equipment is already installed.

Section 2 - Equipment Ownership and Installation  

IPL retains ownership of the transducers and the RTU installed in the station. 
AEP installs the transducers, terminal blocks, test switches, interposing relay,
and related equipment provided by IPL.  AEP also installs the cables, fuse
blocks, and related equipment that provide input signals to the transducers and
the RTU.  Equipment shared in common by the Parties, such as test switches, fuse
blocks, duplicating relays, and the like, shall be owned by IPL; provided that
IPL may not remove such equipment without AEP’s written consent. 

Any transducers owned by IPL can be shared by any other non-AEP company. 
However, any transducers owned by AEP shall not be shared.

Section 3 - Maintenance

The maintenance of the RTU, transducers, terminal blocks, and communications
line shall be the responsibility of IPL.  The maintenance of the cables, fuses,
test switches and other miscellaneous equipment shall be the responsibility of
AEP. 

Power:  To DAS Equipment by AEP at 125 Volt AC, via one circuit fused at 15
Amperes.

Section 4 - Data supplied

Analog
Input:                                                                                       
UOM                         1.  Tanners Creek Hanna
line                                        MW, MVAR                         2. 
Tanners Creek Desoto #1 line                                  MW, MVAR
                        3.  Tanners Creek Desoto #2 line
                                 MW, MVAR                         4.  Tanners
Creek Miami Fort line                                 MW, MVAR
                        5.  Bank 4 Gen.
Net                                                     MW, MVAR
                        6.  Bank 3 Gen. Net
                                                    MW, MVAR
                        7.  Dearborn #2
line                                                      MW, MVAR
                        8.  Tanners Creek East Bend line
                                 MW, MVAR                         9.  345 kV
line Potential                                               VOLTS
                        (From East Bend line potential)  
                             Total of 17 Analog Inputs  

Status Inputs:                         1.  BKR
Q1                                                                 OPEN/CLOSE
                        2.  BKR
Q2                                                                 OPEN/CLOSE
                        3.  BKR
P1                                                                  OPEN/CLOSE
                        4.  BKR
P2                                                                  OPEN/CLOSE
                        5.  BKR
S1                                                                  OPEN/CLOSE
                        6.  BKR
S2                                                                  OPEN/CLOSE
                        7.  BKR
T1                                                                  OPEN/CLOSE
                        8.  BKR
T2                                                                  OPEN/CLOSE
                        9.  BKR
P                                                                    OPEN/CLOSE
                        10.  BKR
S                                                                  OPEN/CLOSE
                        11.  BKR
N2                                                               OPEN/CLOSE
                                                       Total of 11 Status Inputs

Tanner-Creek-Hanna
Line                                                                    MWH (IN)
Tanner-Creek-Hanna
Line                                                                    MWH
(OUT)

APPENDIX IV

DEFINITIONS

“Affiliate”- shall mean with respect to a corporation, partnership or other
entity, each such other corporation, partnership or other entity that either
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such corporation, partnership or
other entity.

“Applicable Laws and Regulations”- shall mean all duly promulgated applicable
federal, state and local laws, regulations, rules, ordinances, codes, decrees,
judgments, directives, or judicial or administrative orders, permits and other
duly authorized actions of any Governmental Authority having jurisdiction over
the relevant Parties, their respective facilities, and/or the respective
services they provide.

“Due Diligence” - shall mean the exercise of good faith efforts to perform a
required act on a timely basis using the necessary technical and manpower
resources.

“Force Majeure” - shall mean any cause beyond the control of the affected Party,
including but not restricted to, acts of God, flood, drought, earthquake, storm,
fire, lightning, epidemic, war, riot, civil disturbance or disobedience, labor
dispute, labor or material shortage, sabotage, acts of the public enemy,
explosions, orders, regulations or restrictions imposed by governmental,
military, or lawfully established civilian authorities, which, in any of the
foregoing cases, by exercise of Due Diligence such Party could not reasonably
have been expected to avoid, and which, by the exercise of Due Diligence, it has
been unable to overcome.  Force Majeure does not include:  (i) a failure of
performance that is due to an affected Party’s own negligence or intentional
wrongdoing; (ii) any removable or remediable causes (other than settlement of a
strike or labor dispute) which an affected Party fails to remove or remedy
within a reasonable time; or (iii) economic hardship of an affected Party. 

“Good Utility Practice”- shall mean any of the practices, methods and acts
engaged in or approved by a significant portion of the electric utility industry
during the relevant time period, or any of the practices, methods and acts
which, in the exercise of reasonable judgment in light of the facts known at the
time the decision was made, could have been expected to accomplish the desired
result at a reasonable cost consistent with good business practices,
reliability, safety and expedition.  Good Utility Practice is not intended to be
limited to the optimum practice, method, or act to the exclusion of all others,
but rather to be acceptable practices, methods or acts generally accepted in the
region.  Good Utility Practice shall include compliance with RTO tariffs and
other applicable agreements, including and not limited to the Joint Operating
Agreement.

“Governmental Authority” - shall mean any federal, state, local or other
governmental, regulatory or administrative agency, court, commission,
department, board, or other governmental subdivision, legislature, rulemaking
board, tribunal, arbitrating body, or other governmental authority, having
responsibility over the Parties, their respective facilities, or the respective
services they provide, and exercising or entitled to exercise any
administrative, executive, police, or taxing authority or power; provided,
however, that such term does not include IPL, AEP, or any Affiliate thereof. For
the avoidance of doubt, Governmental Authority shall include NERC and any
Regional Reliability Organization.

“Interconnection Point”- shall have the meaning provided in Section 1.1 of this
Agreement.

  “Joint Operating Agreement” - shall mean the Joint Operating Agreement and
Congestion Management Process between the Midwest ISO and PJM, an amended from
time to time.  The Joint Operating Agreement is Midwest ISO Electric Tariff,
First Revised Rate Schedule FERC No. 5 and PJM Electric Tariff, First Revised
Rate Schedule No. 38.

“Midwest ISO” - shall mean the Midwest Independent Transmission System Operator,
Inc., which is an RTO, of which IPL is a transmission-owning member.

“NERC” - shall mean the North American Electric Reliability Corporation,
designated by the FERC as the “Electric Reliability Organization” pursuant to
the Energy Policy Act of 2005, Pub. L. No 109-58, Title XII, Subtitle A, 119
Stat. 594, 941 (2005), codified at 16 U.S.C. 824o.  

“Party”- shall have the meaning provided in the Preamble of this Agreement. 
“Party” shall not include the Midwest ISO or PJM. 

“Parties”- shall have the meaning provided in the Preamble of this Agreement. 
“Parties” shall not include the Midwest ISO or PJM. 

“PJM” - shall the PJM Interconnection, LLC, an RTO, of which I&M is a
transmission-owning member.

“Reliability Coordinator” - shall have that meaning given by NERC’s Glossary of
Terms Used in Reliability Standards.  

“Regional Reliability Organization”- shall mean NERC or any successor agency
assuming or charged with similar responsibilities related to the operation and
reliability of the North American electric interconnected transmission grid,
including any regional or other subordinate organization, which ensures that a
defined area of the bulk electric system is reliable, adequate and secure.

“RTO” - shall mean a regional transmission organization approved by FERC.

 “Unauthorized Use” - shall mean the unauthorized utilization of the generation
or transmission facilities of any other entity.

 

 

 